DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed November 24, 2021. 
Claim 4 has been amended.  
Claims 29-31 have been added.
Claims 1-31 are now pending in the application.

Response to Arguments

Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.  
Applicant asserts that the cited documents at least fail to disclose or suggest "receiving, by a first network entity from a second network entity, a first message comprising: a third party identifier; and a third party charging indication," as recited in claim 1;  “Dao24” does not disclose "receiving, by a first network entity from a second network entity, a first message comprising: a third party identifier; and a third party charging indication," as recited in claim 1, specifically that the "charging policies" as described in paragraph [0131] of Dao24 is not equivalent to the "third party charging indication," as recited in claim 1.  
Applicant cites paragraph [0131] of Dao24 that the "charging policies" are related to, for example, "cost for connection time, cost for data volume ... for different times of 
Applicant asserts that the "third party video streaming" is notably absent among the list of things that are considered in Dao24's description of the "charging policies (e.g., cost for connection time, cost for data volume)" as discussed above. In other words, although Dao24 appears to have contemplated "third party video streaming," Dao24 consciously left out "third party video streaming" when it comes to describing "charging policies." Thus, Dao24 at least fails to disclose or suggest "third party identifier" as well as "third party charging indication."
Examiner disagrees that Dao24 does not disclose an identifier for a specific application.  The receiving party of a policy for a specific application is able to identify the application in order to apply a policy for it. Therefore, receiving a policy for a specific 
Examiner disagrees that Dao24 does not disclose a third party charging indication.  Respectfully, Examiner cites paragraph [0131], as Applicant has, to make that argument.  In paragraph [0131], Dao24 discloses Multi-access traffic steering, switching and splitting (ATSSS) policies.  ATSS policies could be for specific applications (e.g. third party video streaming).  Charging policies (e.g. cost for connection time, cost for data volume) for a number of elements, including “different ATSSS policies”.  Examiner asserts that a charging policy for a ATSS policy implies that the charging policy may be for the ATSS policy applied to a third-party application, i.e., Dao24 fairly suggests a “third party charging indication”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 11-14, 16, 19-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al, U.S. Patent Application Publication No. 20180262924 A1 (hereinafter Dao24), in view of Dao et al, U.S. Patent Application Publication No. 20180199398 A1 (hereinafter Dao98).

Regarding Claim 1, Dao24 discloses a method (e.g., ¶ [0006], method of policy optimization) comprising: 
receiving, by a first network entity from a second network entity, a first message (PCF (first entity) requests policy recommendations from a network data analytics function (NWDA) (second entity) and receives policy input in response, i.e., the first message with respect to the claim (e.g., ¶ [0006] [0010]), which can be used to set policies such as traffic steering and QoS policies for certain criteria, including certain network slices or certain services (e.g., FIG. 2; ¶ [0038] [0046] [0106] [0131]) comprising:
a third party identifier (e.g., ¶ [0131], QoS policies can be for particular UE, specific network slice or for specific applications (e.g. third party video streaming, operator IMS (IP Multimedia Subsystem) voice and video services), among other criteria (Examiner reasons that the receiving party of a policy for a specific application is able to identify the application in order to apply a policy for it; receiving a policy for specific third-party applications, the identification of the third-party application, in order to apply the policy, may be interpreted as recognizing a “third-party identifier”)); and a third party charging indication (e.g., ¶ [0131], charging policies (e.g. cost for connection time, cost for data volume) can be for different ATSS policies, Examiner asserts that a charging policy for a ATSS policy can be applied to a third-party application, i.e., Dao24 fairly suggests a “third party charging indication”));
determining, by the first network entity, one or more policies (e.g., ¶ [0006] [0010], policy input from NWDA) based on: the third party identifier (e.g., ¶ [0131], identification of specific (3rd party) application); and the third party charging indication (e.g., ¶ [0131], charging policy for a ATSS policy can be applied to a third-party application).
Dao24 discloses PCF requesting policy recommendations from NWDA function, receiving policy input in response (e.g., ¶ [0006] [0010]) that can be used to set policies such as traffic steering and QoS policies for certain criteria, including certain network slices or certain services (e.g., ¶ [0038] [0046] [0106] [0131]). The SMF is also connected to NDWA function and can receive the policy information through direct interface (e.g., FIG. 2; ¶ [0042])).

Dao98 discloses sending, by the first network entity (e.g., FIG. 7, PCF 222) to a third network entity (e.g., FIG. 7, SMF 220), a second message comprising an indication of the one or more policies (e.g., FIG. 7, PCF 222 provides UE policies to SMF 220, comprising session management, QoS, and the charging policies (e.g., FIG. 7; ¶ [0161]).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of the session policy and charging information for a third-party application sent to PCF, as disclosed by Dao24, with the disclosure of SMF receiving policies for a session from PCF, as disclosed by Dao98. The motivation to combine would have been to perform policy enforcement and charging according to a required quality of service (Dao24: e.g., ¶ [0131]).

Regarding Claim 5, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses wherein the second network entity comprises a network exposure function (NEF) device (Dao98: e.g., FIG. 2; ¶ 0119], A Network Exposure Function (NEF) 230 can be deployed in the network to allow servers, functions and other entities such as those outside a trusted domain to have exposure to services and capabilities within the network), wherein the first message is based on a network slice request message received from an application function (AF) device, wherein the network slice request message comprises one or more elements of the first message (Dao98: ¶ 0119], NEF 230 can act much like a proxy between an application server outside the illustrated network and network functions such as the Policy Control Function (PCF) 222, the SMF 220, the UDM 216, and the AMF 218, so that the external application server can provide information that may be of use in the setup of the parameters associated with a data session [i.e., NEF can forward the network slice related information through PCF to SMF, as disclosed in ¶ [0127] [0161]]), and wherein the receiving the first message comprises receiving, from the NEF device and based on the AF device being authorized to initiate a network slice, the first message (Dao98: e.g., ¶ [0161], if the service is authorized, then setup for a default or UE specific type slice may be performed).

Regarding Claim 6, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses wherein the determining the one or more policies is further based on at least one of: information from a unified data management (Dao98: e.g., FIG. 2B; ¶ [0112] [0122], UDM 216 provides storage management for network information and user information, security measures to protect the data, and may be associated with the PCF 222 because it may be involved with exchanging subscription policy information to the UDR 234; ¶ [0198] [0216], PCF 222 may access the UDM 216 to obtain the UE context if the policy is to store the UE context in UDM 216); or a policy pre-configured in the first network entity (Dao98: e.g., ¶ [0143] [0144], session management (SM) policy configured in PCF 222).

Claim 7, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses wherein the second message further comprises at least one of: priority information of a network slice (Dao98: e.g., ¶ [0279] [0481] SMF receives the network slice assistance information, Priority and PDU Session ID in a Data Notification message); an indication of a quality of service policy (Dao98: e.g., ¶ [0112], PCF 222 provides policies to different network functions to handle a UE's session, such as QoS); an indication of a charging policy (Dao98: e.g., ¶ [0112], PCF 222 provides policies to different network functions to handle a UE's session, such as charging policies).

Regarding Claim 8, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses an indication of whether a service is charged for a third party (Dao24: e.g., ¶ [0131], UE- or slice-specific policies provided by NWDA function may be charging policies for specific, third-party applications).

Regarding Claim 9, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses wherein the one or more policies comprise at least one of: a quality of service policy (Dao98: e.g., FIG. 7; ¶ [0127] [0161], QoS, and the charging policies), a charging policy (Dao98: e.g., FIG. 7; ¶ [0127] [0161], QoS, and the charging policies).

Claim 11, Dao24 discloses a method (e.g., ¶ [0006], method of policy optimization) comprising: 
receiving, by a first network entity (e.g., FIG. 2, PCF 236) from a second network entity (e.g., FIG. 2, NWDA 237), a first message (PCF requests policy recommendations from NDWA and receives policy input in response, i.e., the first message with respect to the claim (e.g., ¶ [0006] [0010]), which can be used to set policies for certain network slices or certain services (e.g., FIG. 2; ¶ [0038] [0046] [0106] [0131])) comprising:
an indication of a charging policy (e.g., ¶ [0131], PCF may request NWDA to provide charging policies); a third party identifier (e.g., ¶ [0131], receiving a policy for specific third-party applications, the identification of the third-party application, in order to apply the policy, may be interpreted as recognizing a “third-party identifier”)); and a third party charging indication (e.g., ¶ [0131], charging policies can be for different ATSS policies, Examiner asserts that a charging policy for a ATSS policy can be applied to a third-party application, i.e., Dao24 fairly suggests a “third party charging indication”));
determining, by the first network entity based on the first message, usage information for a wireless device (e.g., ¶ [0131], charging policies regarding a cost for data volume (i.e., the data usage by UE would be known));
Dao24 discloses PCF requesting policy recommendations from NWDA function, receiving policy input in response (e.g., ¶ [0006] [0010]) that can be used to set policies for certain network slices or certain services (e.g., ¶ [0038] [0046] [0106] [0131]), or, as reasoned above (e.g., ¶ [0131]), the third party identifier; and the third party charging 
Dao24 does not expressly disclose that the PCF sends policy information (including charging information) received from NWDA to SMF (a third network entity).
Dao98 discloses sending, by the first network entity (i.e., FIG. 7, PCF 222) to a third network entity (i.e., FIG. 7, SMF 220), charging information (e.g., FIG. 7, PCF 222 provides UE policies to SMF 220, which may include charging policies (e.g., FIG. 7, step 720; ¶ [0161]).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of the session policy and charging information for a third-party application sent to PCF, as disclosed by Dao24, with the disclosure of SMF receiving charging policies for a session from PCF, as disclosed by Dao98. The motivation to combine would have been to perform policy enforcement and charging according to a required quality of service (Dao24: e.g., ¶ [0131]).

Regarding Claim 12, Dao24 in view of Dao98 discloses all the limitations of the method of claim 11.
Dao24 in view of Dao98 discloses wherein the first message further comprises a request to establish a network slice for the wireless device (Dao98: e.g., ¶ [0127] [0161], setup for a default or UE specific type slice may be performed).

Regarding Claim 13, Dao24 in view of Dao98 discloses all the limitations of the method of claim 11.
further comprising: sending, by the first network entity to a fourth network entity (Dao98: FIG. 76, 82A, 83A: N11 message from SMF to AMF), a second message comprising at least one of: the indication of the charging policy (Dao98: e.g., FIG. 7, PCF 222 provides charging policies (e.g., FIG. 7; ¶ [0161]), the third-party identifier (Dao98: e.g., ¶ [0689], SMF to AMF: N11 Message (N1 SM information includes S-NSSAI (i.e., network slice related information). [In view of Dao24 (e.g., ¶ [0131]), the slice-related information may be for a specific, third-party application requested by UE]), or the third-party charging indication (Dao98: e.g., FIG. 7, PCF 222 provides charging policies (e.g., FIG. 7; ¶ [0161]).

Regarding Claim 14, Dao24 in view of Dao98 discloses all the limitations of the method of claim 13.
Dao24 in view of Dao98 discloses wherein the fourth network entity comprises an access and mobility management function (AMF) device (Dao98: FIG. 76, 82A, 83A: N11 message from SMF to AMF, which includes S-NSSAI (i.e., network slice related information)).

Regarding Claim 16, the claim is directed to an apparatus comprising a first network entity configured to perform operations that are functionally similar to those performed by the first network entity in the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be used for claim 16.

Claim 19, Dao24 in view of Dao98 discloses all the limitations of the apparatus of claim 16.
The functional limitations of Claim 19 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 19.  

Regarding Claim 20, Dao24 in view of Dao98 discloses all the limitations of the apparatus of claim 16.
The functional limitations of Claim 20 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 20.  

Regarding Claim 21, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 16.
The functional limitations of Claim 21 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 21.  

Regarding Claim 22, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 16.
The functional limitations of Claim 22 are similar to claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 21.  

Regarding Claim 23, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 16.
claim 9. Therefore, the reasoning used in the examination of claim 9 shall be applied to claim 23.  

Regarding Claim 25, the claim is directed to an apparatus comprising a first network entity configured to perform operations that are functionally similar to those performed by the first network entity in the method of claim 11. Therefore, the reasoning used in the examination of claim 11 shall be used for claim 25.

Regarding Claim 26, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 25.
The functional limitations of Claim 25 are similar to claim 12. Therefore, the reasoning used in the examination of claim 12 shall be applied to claim 25.  

Regarding Claim 27, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 25.
The functional limitations of Claim 27 are similar to claim 13. Therefore, the reasoning used in the examination of claim 13 shall be applied to claim 27.

Claims 2, 15, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dao24 in view of Dao98, in further view of Cai et al, International Patent Application Publication No. WO 2019011794 A1 (hereinafter Cai).

Claim 2, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses that SMF would interface with a charging system (as an interpreted fourth network entity) regarding sessions or subscriptions for UE (Dao98: e.g., ¶ [0420] [0540]), but does not expressly disclose that SMF would report charging information for the first PDU session to the charging system.
Cai discloses sending, by the first network entity to a fourth network entity (e.g., column 7, lines 30-31; col 8, lines 1-10: charging system), a second message comprising an indication of the one or more policies (e.g., col 2, lines 11-13 and col 3, lines 23, 24 and 29-32: SMF transmits charging information to charging system, from which policies may be derived (e.g., col 13, lines 5-6)), wherein the fourth network entity comprises at least one of one of an online charging system (OCS) device or an offline charging system (OFCS) device (e.g., FIG. 6: online or offline charging system).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of SMF interfacing with an online charging system, as disclosed by Dao24 in view of Dao98, with the disclosure of sending charging information to an online charging system, as disclosed by Cai. The motivation to combine would have been to provide charging information over a network (Cai: FIG. 6).
Regarding Claim 15, Dao24 in view of Dao98 discloses all the limitations of the method of claim 11.
wherein the first network entity comprises a session management function (SMF) device (Dao98: e.g., FIG. 7, SMF), wherein the second network entity comprises a policy control function (PCF) device (Dao98: e.g., FIG. 7, SMF).
Dao24 in view of Dao98 does not expressly disclose and wherein the third network entity comprises at least one of an online charging system (OCS) device or an offline charging system (OFCS) device.
Cai discloses wherein the third network entity comprises at least one of an online charging system (OCS) device or an offline charging system (OFCS) device (e.g., (e.g., FIG. 6; column 7, lines 30-31; col 8, lines 1-10: online or offline charging system; column 2, lines 11-13 and col 3, lines 23, 24 and 29-32: SMF transmits charging information to charging system, from which policies may be derived (e.g., col 13, lines 5-6)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of SMF interfacing with an online charging system, as disclosed by Dao24 in view of Dao98, with the disclosure of sending charging information to an online charging system, as disclosed by Cai. The motivation to combine would have been to provide charging information over a network (Cai: FIG. 6).

Regarding Claim 17, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 16.
The functional limitations of Claim 17 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 17.  
Claim 28, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 25.
The functional limitations of Claim 28 are similar to claim 15. Therefore, the reasoning used in the examination of claim 15 shall be applied to claim 28.  

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dao24 in view of Dao98, in further view of Futaki et al, U.S. Patent Application Publication No. 20190191348 A1 (hereinafter Futaki, included in Applicant’s Information Disclosure Statement).
Regarding Claim 3, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses wherein the first message indicates a request for a network slice for a wireless device (Dao98: e.g., ¶ [0127] [0161], setup for a default or UE specific type slice may be performed), and wherein the method further comprises generating, by the first network entity, a network slice identifier for the network slice (Dao98: e.g., FIG. 7; ¶ [0159] [0160], establishing a session between the UE 202 and the DN 208, the PCF 222 may have a SM policy that includes information regarding network slice-specific preferable paths between the AN 204 and the UPF 212).

Futaki discloses wherein the second message comprises the network slice identifier (e.g., ¶ [0104], The network slice assistance information may indicate, for example… Selected Slice Type, Selected Slice Identity (ID), or Selected Network Function (NF) ID); slice information for which the UE 1 has been previously authorized (e.g., Authorized Slice Type)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a PCF sending network slice information for a wireless device to SMF, including QoS and charging information for the network slice, as disclosed by Dao24 in view of Dao98, with the disclosure of sending the slice identification, as disclosed by Futaki. The motivation to combine would have been to perform policy enforcement according to the appropriate policy for the required quality of service.
Regarding Claim 18, Dao24 in view of Dao98 discloses all the limitations of the apparatus of claim 16.
The functional limitations of Claim 18 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 18.  

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dao24 in view of Dao98, in further view of Futaki, in further view of Arora et al, U.S. Patent Application Publication No. 20180006954 A1 (hereinafter Arora).
Regarding Claim 10, Dao24 in view of Dao98 discloses all the limitations of the method of claim 1.
Dao24 in view of Dao98 discloses wherein the first message indicates a request for a network slice for a wireless device (Dao98: e.g., ¶ [0127] [0161], setup for a default or UE specific type slice may be performed).
Dao24 in view of Dao98 discloses a second message (Dao98: e.g., FIG. 7, PCF 222 provides UE policies to SMF 220 [i.e., the message from PCF to SMF is interpreted to be a second message]) that indicates a request to establish the network slice for the wireless device (e.g., FIG. 7; ¶ [0127] [0161], If the service is authorized (715), then the setup of the UP (user plane) connections (360) for a default or UE specific type slice may be performed, which may include the SMF 220 obtaining UE polices from the PCF 222 (720), including the SM, the QoS, and the charging policies (i.e., SMF-PCF UE policies retrieval (SM, QoS, charging)).
Dao24 in view of Dao98 does not expressly disclose wherein the first message further comprises a bandwidth associated with the network slice, wherein the determining the one or more policies is further based on the bandwidth associated with the network slice.
Futaki discloses wherein the first message further comprises a bandwidth associated with the network slice (e.g., ¶ [0104], network slice assistance information 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of sending the slice and policy information for a required session to a SMF, as disclosed by Dao98 in view of Dao24, with a disclosure of PCF receiving requested network slice information for a wireless device, including required bandwidth for the network slice, as disclosed by Futaki. The motivation to combine would have been to provide the required bandwidth for required slices to meet latency needs (Futaki: e.g., ¶ [0104]). 
Dao24 in view of Dao98, in further view of Futaki does not expressly disclose wherein the determining the one or more policies is further based on the bandwidth associated with the network slice.
wherein the determining the one or more policies is further based on the bandwidth associated with the network slice (e.g., ¶ [0080] [0081], policy enforcement for a network slice enabled according to bandwidth requirement and associated charging rate for the required network slice).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of sending the slice and policy information for a required session, including required bandwidth for the network slice,, as disclosed by Dao24 in view of Dao98, in further view of Futaki, with a disclosure of policy determination based on the bandwidth requirement, as disclosed by Arora. The motivation to combine would have been to perform policy enforcement according to the appropriate policy for the required quality of service (Arora: e.g., ¶ [0080]). 
Regarding Claim 24, Dao98 in view of Dao24 discloses all the limitations of the apparatus of claim 16.
The functional limitations of Claim 24 are similar to claim 10. Therefore, the reasoning used in the examination of claim 10 shall be applied to claim 24.

Allowable Subject Matter

Claims 4, 29, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4, dependent from claim 1, Claim 29, dependent from claim 11, Claim 30, dependent from claim 16, and Claim 31, dependent from claim 25, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the third party identifier comprises a third party service provider.   The prior art of record discloses a third party application in the message containing third party charging information.
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471